HALL, Justice,
concurring.
I concur in affirming the judgment. However, I would hold (1) that the admissibility of the invoices under 3737e was not established on the trial, but (2) this is immaterial because the invoices were proved by Chesley’s testimony; and I would hold (3) that Chesley is not a “necessary party” to Barnes’s suit against Associates within the meaning of Exception 29a of the venue statute, but (4) venue as to Chesley is nevertheless proper in the county of suit because it is proper there against Associates, and Associates is Chesley’s alter ego.
It is my view that there is no evidence that reasonably soon after the invoices were allegedly executed by Associates they were transmitted to Barnes’s records, in the regular course of Barnes’s business, by an employee or representative who had personal knowledge of the fact of execution. Therefore, I would hold that requirements (b) and (c) of article 3737e (set forth in the majority’s opinion) were not met. However, it is my view that Barnes’s failure to prove the admissibility of the invoices under article 3737e is immaterial. Most of the invoices were signed on behalf of Associates by Kathy Klaener. Others were signed by Helen H. Chesley and W. A. Cody. Referring to the invoices, which he said he had seen, defendant Chesley identified “these people” who had signed the invoices, as follows: Klaener was “an employee or agent” of Associates, Cody was “also an employee of Associates at the time,” and Helen H. Ches-ley was Chesley’s wife. It was during the course of this testimony that the attorney for Chesley and Associates stated to the court that “we will stipulate for the purposes of this hearing today that all of these invoices reflect material that was sold to Associates.” I would hold that this testimony and the stipulation, together, sufficiently identified the invoices for their admission into evidence. I would also hold that the testimony and the stipulation support the implied finding (under Rule 299, Vernon’s Tex.Rules Civ.Proc.) that Klaener, Helen Chesley, and Cody were clothed with apparent authority to sign the invoices on behalf of Associates.
Barnes’s proof established its right to judgment against Associates, individually, for the full amount of the account sued upon, without the joinder of Chesley. Therefore, I would hold that Chesley was not a “necessary party” within the meaning of Exception 29a to Barnes’s suit against Associates. Friday v. Grant Plaza Huntsville Associates (Tex.1980) 610 S.W.2d 747, 750. Barnes’s attorney stated to us in oral argument that Barnes was not relying on Exception 29a to hold Chesley in McLennan County, but was relying upon the fact that Associates was Chesley’s alter ego. I would affirm the judgment against Chesley on that theory. The evidence amply supports the implied finding that Associates is Ches-ley’s alter ego. In other words, the invoices were executed on behalf of Chesley, and venue of Barnes’s suit against him is therefore proper in McLennan County. The fact that Exception 29a has no application to this case is immaterial.